DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      HOWARD M. TALENFELD and JULIE ZOBEL TALENFELD,
                        Appellants,

                                     v.

           ROBINETTE HOMES SIGNATURE SERIES, INC.,
                         Appellee.

                              No. 4D17-1748

                              [March 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. 16-001758
CACE (18).

  Mark B. Schorr of Mark B. Schorr, P.A., Fort Lauderdale, for
appellants.

  C. Cory Mauro of Mauro Law P.A., Boca Raton; and William Sklar of
Carlton Fields Jorden Burt, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN H., Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.